Citation Nr: 1636614	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  12-32 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (ED) secondary to service-connected posttraumatic stress disorder (PTSD) and/or service-connected coronary artery disease, post stents.

2.  Entitlement to an initial evaluation in excess of 70 percent for PTSD prior to March 14, 2012.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1962 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated March 2011 and May 2013 of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).  The former decision granted service connection for PTSD, assigning a 30 percent rating.  The latter decision denied service connection for ED.  

The Veteran's claims were last before the Board in September 2014.  At that time, the issues before the Board were entitlement to service connection for ED, entitlement to an initial evaluation in excess of 30 percent for PTSD prior to March 14, 2012, and entitlement to an initial evaluation in excess of 50 percent for PTSD beginning March 14, 2012.  In a decision dated September 2014, the Board denied service connection for ED, granted a 100 percent disability rating for PTSD for the period beginning March 14, 2012, and remanded the Veteran's claim of entitlement to an initial evaluation in excess of 30 percent for PTSD for the period prior to March 14, 2012.  

The Veteran appealed the denial of his claim of service connection for ED to the United States Court of Appeals for Veterans Claims (Court).  A January 2016 memorandum decision from the Court vacated the Board's September 2014 decision to the extent that it denied the Veteran's claim of service connection for ED.

In response to the Board's September 2014 remand, the Appeals Management Center obtained outstanding VA treatment records.  In a September 2014 rating decision, it awarded the Veteran a 70 percent disability rating for PTSD for the period prior to March 14, 2012.  As such, the Board has recharacterized the issue on appeal.  

When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, the issue of entitlement to a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the post-remand brief filed by the Veteran's representative asserts that the Veteran is entitled to a TDIU based on his PTSD prior to March 14, 2012.  That is the effective date of the Veteran's 100 percent rating.  The issue of entitlement to a TDIU due to service-connected disability has therefore been raised by the record, and is therefore listed on the title page. 

The issues of entitlement to service connection for ED and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD symptoms and overall level of impairment did not more nearly approximate total occupational and social impairment for the period prior to March 14, 2012.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for PTSD are not met for the period prior to March 14, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).

Here, service connection has been granted and an initial disability rating and effective date have been assigned.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has obtained records of post-service VA treatment, and the Veteran was afforded a VA mental health examination in December 2010.  The VA examination report is adequate for the purposes of adjudication, as it includes all necessary testing, indicates a full examination of the Veteran and review of his claims file, and provide information adequate to evaluate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Specifically, it details the severity of the Veteran's PTSD.  

Finally, there has also been substantial compliance with the Board's September 2014 remand decision as outstanding VA treatment records have been obtained.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran had an opportunity to provide additional information or evidence, and he filed statements in support of his claims.  There is no indication of available, pertinent outstanding evidence. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The RO has evaluated the Veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  He is currently assigned a 70 percent rating for the period prior to March 14, 2012.

Under DC 9411, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994).

Based on all lay and medical evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 70 percent prior to March 14, 2012 because the symptoms and overall impairment caused by his PTSD prior to that date do not most nearly approximate total occupational and social impairment.  

First, the report from the examiner at the Veteran's December 2010 VA examination does not indicate such impairment.  She noted that over the past twelve months, the Veteran had not experienced absence or loss of employment related to mental health symptoms.  The Veteran has been married to his current wife for 22 years, and he stated that she complains about his emotional distance and withdrawal.  The Veteran reported an adequate relationship with his daughter.  While the Veteran is uncomfortable in crowds and dark places, he has friends with whom he maintains regular contact and stated that he was an active member of the Missouri River Boating Club.  The Veteran reported no suicidal ideation in the past 30 years.  The examiner noted maintenance of personal hygiene and other basic activities of daily living, and minimal subjective complaints of memory impairment.  After several arrests for driving under the influence, the Veteran stated that ten years prior he reduced his alcohol consumption, and that alcohol helps him "feel good."  A GAF score of 60 was assigned, which indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

The Board has also considered the Veteran's VA treatment records from the period prior to March 14, 2012.  For the following reasons, these records do not reflect that the Veteran's symptoms have more nearly approximated total occupational and social impairment.  

On August 18, 2010, the Veteran reported at a psychiatric session that he has depression, lack of interest in his hobbies, low energy, sleep disturbances, hypervigilance and exaggerated startle responses, drinking two beers three times per week, and fleeting suicidal ideation.  A GAF score of 60 was assigned.  At a social work session that same day, he reported similar symptoms, but denied feelings of helplessness, hopelessness, and suicidal or homicidal ideation.  

On September 30, 2010, he reported that separated from his wife 2 weeks prior due to his irritability and arguing, and that he is also irritable with his children.  He again stated that he had fleeting suicidal ideation, without intent or plan.  A GAF score of 55 was assigned.  

At a December 2010 psychiatric session, the Veteran stated that his mood is improving and he is taking time to think before he speaks.  He reported he is less irritable and his children have told him he seems mellower.  He moved back in with wife and is making more effort to help around the house. He stated that he had been able to stop drinking and has not drunk for 3 months.  A GAF score of 60 was assigned.  

On March 8, 2011, he stated that two months prior he became irritable again, with a depressed mood and self-isolation.  He stated that he often hires someone to work on his rental property because he is afraid that he has no patience to deal with renters.  He stated that his sleep quality had gotten worse, and that he wakes up with nightmares after 2-3 hours of sleep and is then unable to return to sleep.

At an April 7, 2011, social work session, the social worker noted a depressed affect and occasional crying from the Veteran.  The Veteran discussed how, since he has been coming to the VA, his relationship with his wife has improved.  He stated he remains close with all of his children and that that his family occasionally vacations together, which he enjoys.  The Veteran stated that he works part time as a carpenter and owns rental homes that he repairs.  The Veteran discussed his nightmares and sleep disturbances, and how he appreciates his wife.  He stated that has never attempted suicide and also denied any thought, plan or intent to harm himself or others.

In May 2011, the Veteran informed his psychiatrist that he enjoys the PTSD group therapy that he attends.  He noted that he often has to go to his room to be alone, and that his wife does not understand this.  He stated that he avoids news because it makes him more anxious, worries about losing friends and loved ones, and denied suicidal ideation.  

In June 2011, a GAF score of 55 was noted.  On August 2, 2011, he stated that with medication he does not sleep any longer hours, but has fewer nightmares.  The Veteran felt that group therapy is helpful, but stated that he continues to have depressed mood, poor energy, and little interest in activities.  The physician found him dysphoric with anxious fidgeting.  The Veteran also endorsed periods of hopelessness with suicidal thoughts, but denied any intent or plan.  A GAF score of 50 was assigned.  In December 2011, the Veteran noted no improvement in his mood or sleep.  He stated that he had felt suicidal ideation a couple of times, most recently the night before for about one hour, but with no plan or intent.  He denied any current ideation.  A GAF score of 50 was assigned.  In a primary care record dated February 6, 2012, the Veteran stated that he has occasional thoughts of suicidal ideation, but not that day.  He denied any current ideation.  Finally, on February 13, 2012, the Veteran reported having increased difficulty misplacing things.  He reported experiencing depressed mood and traumatic thoughts for periods of time almost daily.  He reported that his trauma memories are disturbing for him, and having trauma nightmares two to three times per week.  He denied any current denied suicidal or homicidal ideation at that time.  

The above evidence does not symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130.  Rather, the Veteran maintains a relationship with his wife and other family members, despite ups and downs.  He has discussed having hobbies and friends.  There is no evidence of serious memory or hygiene problems, or delusions and hallucinations.  While the Veteran has discussed irritability, there is no indication that this has led to physical outbursts or violence.  Moreover, although the Veteran indicated that he had fleeting suicidal ideation, he also indicated he had no intent or plan, and thus did not indicate that he was in persistent danger of hurting himself or others.  Finally, GAF scores assigned in the period prior to March 14, 2012, are 50 or higher; this range is consistent with moderate symptoms and difficulties.

As such, the Veteran's PTSD symptoms and overall for the period prior to March 14, 2012, do not more nearly approximate the criteria for a 100 percent rating. 

As to whether an extraschedular rating is warranted for the Veteran's PTSD, the discussion above reflects that the symptoms are fully contemplated by the applicable rating criteria.  As indicated by the cases cited above, in particular Mauerhan v. Principi, 16 Vet. App. 436 (2002), the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  The Board therefore need not consider whether this disability causes marked interference with employment for purposes of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2013); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484, 496 (2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

In the August 2016 informal hearing presentation, the Veteran's representative requested that, if this claim could not be granted, it should be remanded for a medical opinion.  However, the above discussion reflects that the evidence of record is sufficient to decide the claim, and the ultimate determination as to whether the symptoms and level of impairment more nearly approximate the criteria for a higher rating is a legal and not a medical one.  VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").

Finally, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against a 100 percent rating for PTSD prior to March 14, 2012.  The benefit of the doubt doctrine is therefore not for application with regard to this claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

An initial rating in excess of 70 percent for PTSD is denied for the period prior to March 14, 2012.


REMAND

As noted above, the January 2016 memorandum decision from the Court vacated the Board's September 2014 denial of the Veteran's claim of service connection for ED.  The Court found that the Board erred in finding the VA medical opinion adequate even though the opinion did not opine as to whether the Veteran's ED was at least as likely as not caused by specific medications taken for his service connected PTSD and coronary artery disease, and that the Board also erred in failing to address a theory of service connection based on aggravation of ED by these medications.  Memorandum decision at p. 6.  As such, remand is required for a VA medical opinion that addresses these theories of entitlement.

In the August 2016 informal hearing presentation, the Veteran's representative requested that the claim be granted based on a medical opinion indicating that there were several possible causes for ED in the Veteran, including medications.  However, given that the term "possibly" was used and the opinion did not indicate which medications it was referring to, the Board finds that the opinion is an insufficient basis on which to grant service connection.  Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to "may or may not" is an insufficient basis for an award of service connection).  The Veteran's representative also cited to medical literature indicating an association between medications for the Veteran's service connected disabilities and ED, but these materials lack the requisite specificity to establish a relationship between the Veteran's medications and his ED in this case.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) (noting that treatise materials generally are not specific enough to show nexus).  These materials should, however, be addressed in the requested medical opinion.  The materials are cited on page 2, footnote 3 of the August 2016 informal hearing presentation, specifically, Anita Clayton, et al., Prevalence of Sexual Dysfunction Among Newer Antidepressants, 63 JOURNAL OF CLINICAL PSYCHIATRY 357, 361-66 (2002) (finding that Venlafaxine was associated with high rates of sexual dysfunction); A. Missagh Ghadirian, et al., Lithium, Benzodiazepines, and Sexual Function in Bipolar Patients, 149 AMERICAN JOURNAL PSYCHIATRY 801, 804-5 (1992) (finding higher incidences of erectile dysfunction in patients taking benzodiazepines and lithium); Klara Brixius, et al., Nitric Oxide, Erectile Dysfunction and Beta-Blocker Treatment: Benefit of Nebivolol versus Metoprolol in Hypertensive Men, 34 CLINICAL AND EXPERIMENTAL PHARMACOLOGY AND PHYSIOLOGY 327, 329-30 (2007) (finding that Metoprolol increased erectile dysfunction).  

As noted above, the Veteran's representative asserts that the Veteran is entitled to a TDIU for the period prior to March 14, 2012.  As the representative pointed out, while an internal VA memorandum from October 2014 noted that this had been raised by the record, no development had been completed.  

Generally, to be eligible for a TDIU, the following percentage thresholds must be met: if there is only one service-connected disability, it shall be ratable at 60 percent or more; if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Veteran met the threshold for a schedular TDIU under 38 C.F.R. § 4.16(a) during the period prior to March 14, 2012, as he was service-connected for PTSD at 70 percent and coronary artery disease with history of stenting at 10 percent.  Moreover, the Court has held that a 100 percent schedular rating does not necessarily render the issue of entitlement to a TDIU moot, as the TDIU could in certain circumstances render the Veteran eligible for special monthly compensation benefits pursuant to 38 U.S.C.A. § 1114(s).  See Buie v. Shinseki, 24 Vet. App. 242 (2010); Bradley v. Peake, 22 Vet. App. 280 (2008).  The Board will therefore remand the issue of entitlement to a TDIU for initial adjudication by the AOJ.

Upon remand, the Veteran should be provided with proper notice as to the elements and information necessary to substantiate his claim for a TDIU.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.340, 3.341, 4.16.  After development upon remand, the RO should adjudicate the issue of entitlement to a TDIU in the first instance.

Any outstanding treatment records related to the Veteran's ED should also be obtained.  The most recent VA records are dated November 29, 2013.

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary authorizations, request any outstanding medical records related to the Veteran's ED, to specifically include VA records dated after November 29, 2013.

2.  Send the Veteran and his representative a notice letter that explains how to establish entitlement to a TDIU.  Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of his claims. Associate any records or responses received with the claims file, and undertake any reasonable indicated development.  

3.  After the above is completed, provide the Veteran's claims file to the examiner who provided the April 2014 VA examination, if available, for preparation of an addendum opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's ED is either (a) caused or (b) aggravated by the medication that he takes for his service connected PTSD and coronary artery disease with history of stenting.  The examiner should consider the medical literature cited by the Veteran's representative on page 2, footnote 3 of the August 2016 informal hearing presentation, i.e., Anita Clayton, et al., Prevalence of Sexual Dysfunction Among Newer Antidepressants, 63 JOURNAL OF CLINICAL PSYCHIATRY 357, 361-66 (2002) (finding that Venlafaxine was associated with high rates of sexual dysfunction); A. Missagh Ghadirian, et al., Lithium, Benzodiazepines, and Sexual Function in Bipolar Patients, 149 AMERICAN JOURNAL PSYCHIATRY 801, 804-5 (1992) (finding higher incidences of erectile dysfunction in patients taking benzodiazepines and lithium); Klara Brixius, et al., Nitric Oxide, Erectile Dysfunction and Beta-Blocker Treatment: Benefit of Nebivolol versus Metoprolol in Hypertensive Men, 34 CLINICAL AND EXPERIMENTAL PHARMACOLOGY AND PHYSIOLOGY 327, 329-30 (2007) (finding that Metoprolol increased erectile dysfunction).   No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

If aggravation is found, please identify the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the mental health disability by the service-connected disability.  

The examiner should provide a rationale for each opinion that takes into account all lay and medical evidence.

4.  Take appropriate action to develop and adjudicate the Veteran's claim for a TDIU, to include an examination of the Veteran's work history via copies of VA Form 21-4192 sent to his previous employers.  

5.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  The Veteran and his representative should then be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the case is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


